Citation Nr: 1026215	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for anemia.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative disc disease, C5-6, with cervical 
strain.  

3.  Entitlement to an initial disability rating in excess of 10 
percent for a left heel spur with plantar fasciitis.  

4.  Entitlement to an initial disability rating in excess of 10 
percent for gastrointestinal reflux disease (GERD).  

5.  Entitlement to an initial compensable disability rating for 
hemorrhoids.  

6.  Entitlement to an initial compensable disability for a right 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran's active service extended from October 1982 through 
August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  The initial 
rating was in October 2004.  A decision review officer made 
another decision in May 2005.  

In July 2007 a videoconference hearing was held with the 
undersigned Veterans Law Judge, who is the Board member making 
this decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In February 2008, the Board granted service connection for an 
exostosis of the 1st metatarsophalangeal joint, bilaterally.  The 
other issues were remanded for further development.  In May 2008, 
the agency of original jurisdiction (AOJ) provided the Veteran 
with the additional notice requested by the Board.  

In November 2008, the AOJ notified the Veteran that service 
connection had been granted for irritable bowel syndrome and 
assigned a 10 percent rating.  This action impacts the rating for 
the GERD, which must be remanded to the AOJ.  

The issues of entitlement to an initial disability rating in 
excess of 10 percent for gastrointestinal reflux disease (GERD) 
and entitlement to an initial compensable disability rating for 
hemorrhoids are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have chronic anemia.  

2.  The service-connected degenerative disc disease, C5-6, with 
cervical strain is manifested by forward flexion and posterior 
extension to 45 degrees, lateral flexion to 25 degrees in both 
directions, lateral rotation to 80 degrees in both directions, 
and mild pain on repetition.  There is no incapacitation, 
associated neurologic deficit, or spinal abnormality.  

3.  The service-connected left heel spur with plantar fasciitis 
is manifested on X-ray studies and by complaints of pain and 
flare-ups, without objectively demonstrable manifestations.  

4.  The Veteran's service-connected right ear hearing loss is 
manifested by a pure tone threshold average of 18.75 decibels 
with discrimination ability of 94 percent (numeric designation 
I).  


CONCLUSIONS OF LAW

1.  Anemia was not incurred in or aggravated by active military 
service and primary anemia may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  The criteria for an initial disability rating in excess of 10 
percent for degenerative disc disease, C5-6, with cervical strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5003, 5237 
(2009).  

3.  The criteria for an initial disability rating in excess of 10 
percent for a left heel spur with plantar fasciitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5279, 5284 (2009).  

4.  The criteria for an initial compensable disability for a 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notices that fully complied with the requirements of the VCAA 
were sent to the claimant in May 2008 and July 2008.  They 
explained the type of evidence necessary to substantiate his 
claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  They also provided notice regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thereafter, the appellant was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond.  This 
cured any notice defects before the AOJ readjudicated the case by 
way of a rating decision in October 2008.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran has had 
VA examinations and medical opinions have been obtained.  He has 
also been afforded a hearing.  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Anemia

The Veteran testified, at his July 2007 Board videoconference 
hearing, that when he returned from Korea, tests were done and he 
was told he was slightly anemic.  

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran had a VA general medical examination in March 2004, 
before he was released from active service.  He stated that 
roughly 5 years earlier, he had been told he had some mild 
anemia.  He had a thorough work up and no etiology was found.  
The examiner noted that some people run in the low hemoglobin 
area and that was perfectly benign and perfectly normal for them.  
The diagnosis was episode of anemia in the past, etiology 
unknown, condition resolved.  

Primary anemia may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  In this case, there is no competent evidence of 
anemia being manifested during the first year after the Veteran 
completed his active service.  

The report of the August 2008 VA hemic examination shows that the 
claims folder was reviewed.  It was noted that the Veteran had 
some mild anemia on routine laboratory studies some years 
earlier.  Since then, the condition had been stable with no 
complaints.  Physical examination showed no petechiae, 
ecchymoses, or other signs of bleeding.  There were no signs of 
ruddiness, cardiomegaly, spelenomegaly, hepatomegaly, or 
residuals of bone or other infarctions.  A complete blood count 
(CBC) was completely normal.   The diagnosis was that there was 
no current evidence of anemia.  The examiner commented that the 
Veteran did NOT have chronic anemia, he did not take any 
treatment for it, and had no physical complaints of it.  So, 
therefore, there was no current diagnosis concerning it.  
Further, he did not appear to have chronic anemia, and it was not 
related to his service-connected hemorrhoids.  

It is not enough to show injury during service, there must 
currently be a residual disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  There must be a current disability.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  On the August 
2008 VA examination, the physician reviewed the Veteran's history 
as disclosed in the claims file.  There were no abnormal 
laboratory findings consistent with anemia.  There were no signs 
of anemia on examination.  The review of the records, laboratory, 
and examination findings all supported the doctor's conclusion 
that the Veteran does not have anemia.  Since the Veteran does 
not have a chronic anemia, service connection for it cannot be 
granted.  Here, the medical findings by trained professionals 
provide a preponderance of evidence showing the Veteran does not 
have anemia.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  




Evaluations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2009).  
In this case, that means we have considered the service treatment 
records in evaluating the extent of the disabilities.  However, 
the most probative evidence of the degree of impairment consists 
of records generated in proximity to and since the claim on 
appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Degenerative Disc Disease, C5-6, with Cervical Strain

At his July 2007 Board hearing the Veteran testified that his 
cervical spine pain was 5 or 6 on a scale of 10, every day.  It 
interfered with his sleep every night, although the Veteran had 
tried different pillows and mattresses.  He said that it was so 
tight it gave him a headache all day long.  [The headache is 
separately rated and not at issue here.]  It was tough to work 
with the pain, which went from the top of his shoulder to the 
side of his head.  In a statement received by the RO in July 
2006, the Veteran's wife reported sleepless nights.  

This disability is currently rated as 10 percent disabling under 
diagnostic codes 5003 and 5237.  

Arthritis, degenerative (hypertrophic or osteoarthritis):  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved (DC 
5200 etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 
5003.  This rating code provides a maximum rating of 10 percent.  
A higher rating would have to be assigned under another 
diagnostic code, if the disability met the criteria of that code.  

Diagnostic code 5237 is for a cervical strain.  The General 
Rating Formula for Diseases and Injuries of the Spine (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), with or without symptoms such as pain 
(whether or not it  radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or disease is as 
follows:  
	Unfavorable ankylosis of the entire 
spine.........................  100 percent; 	Unfavorable 
ankylosis of the entire cervical spine..........  40 percent; 
	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine........................................................  30 
percent; 	Forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis.........................................................
...........................  20 percent; 	Forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; or, a combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height...........................................................
............................................... 10 percent.  
	Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
	Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a (2009).  

The report of the March 2004 predischarge examination reflects 
the Veteran's report of a little clicking and popping in his neck 
virtually always.  He stated that he had trouble sleeping at 
least once a week.  He did not miss work because of it and had no 
radicular symptoms.  The examiner found 95 degrees flexion and 
full extension.  There was no pain, weakness, fatigue, 
incoordination or endurance issues on "DeLuca" testing.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2009).  The diagnosis was chronic cervical strain.  

The Veteran's spine was examined by VA in August 2008.  The 
examiner reviewed the claims folder.  The Veteran reported the 
onset of cervical spine pain while serving in Korea 15 years 
earlier and gave a history of fatigue, decreased motion, 
stiffness, weakness, and pain.  Pain was reported to be on the 
left side of the neck and was non-radiating.  It was daily and 
dull.  Flare-ups were reported.  Examination showed normal 
posture and head position.  Appearance was symmetrical.  There 
were no abnormal curvatures or ankylosis.  Range of motion was 
considered to be normal.  Imaging studies revealed minimal 
cervical spondylosis at C5-6.  The diagnosis was mechanical 
cervical muscle strain.  It was the examiners opinion that it 
might slow the Veteran down at work and make him less active.  
There would be mild effects on exercise, sports, and recreation 
and no effects on other activities.   

The VA examiner commented that the Veteran complained of daily 
pain, stiffness, and weakness in his cervical spine.  Treatments 
helped.  He did not know what caused flare-ups.   They happened 
once or twice a month and lasted one or two days.  They slowed 
him down but did not keep him from performing his job.  He denied 
radiculopathy or sensation changes in the upper extremities.  He 
denied having incapacitating episodes of neck pain.  Forward 
flexion and posterior extension were 45 degrees.  Lateral flexion 
was 25 degrees in both directions.   Lateral rotation was 80 
degrees in both directions.  Mild pain was noted.  He had good 
muscle strength in both upper extremities with equal grasps.  
Sensation and reflexes were intact.  "DeLuca" examination 
disclosed mild pain, minimal to mild weakness and fatigue, but no 
incoordination.  The examiner commented that he could not 
determine any additional limitation due to flare-ups.  The 
Veteran did have additional limitation following repetitive use 
and mild painful motion was noted.  There was a comment that no 
testing was performed.  It is not clear what testing the examiner 
was referring to.  What is clear is that the examiner provided 
the necessary findings to rate the disability in accordance with 
the schedular criteria.  Thus, the Board finds this examination 
to be adequate for rating purposes.  

The mild pain, minimal to mild weakness and fatigue found on the 
August 2008 VA examination are appropriately compensated at the 
10 percent level.  The next higher rating would require forward 
flexion of the cervical spine to be limited to greater than 15 
degrees but not greater than 30 degrees.  Here, forward flexion 
is normal at 45 degrees, with pain at that point.  In the 
alternative, a higher rating could be assigned if the combined 
range of motion of the cervical spine was not greater than 170 
degrees.  Here, it is much greater.  Forward flexion to 45 
degrees, posterior extension to 45 degrees, right lateral flexion 
to 25 degrees, left lateral flexion to 25 degrees, right lateral 
rotation to 80 degrees, and left lateral rotation to 80 degrees, 
combine to 300 degrees.  Also, there are no spinal abnormalities 
that would warrant a higher rating.  

Associated neurological deficits may be assigned additional, 
separate ratings.  In this case, the neurological findings were 
normal.  There is no evidence that the service-connected cervical 
spine disability results in any associated neurological deficits.  

The Veteran reports neck pain on a daily basis and this may be an 
annoyance.  However, the objective findings of the trained 
medical examiner provide the most probative evidence to determine 
the extent of the disability.  In this case, the objective 
findings show that the Veteran's service-connected neck 
disability does not approximate any applicable criteria for a 
higher rating.  The medical findings provide a preponderance of 
evidence.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999) and whether staged ratings should 
be assigned.  We conclude that the service-connected cervical 
spine disability has not significantly changed and uniform rating 
is appropriate in this case.  At no point since service has the 
neck disability met the requirements for a rating in excess of 10 
percent.  

Left Heel Spur with Plantar Fasciitis

During his July 2007 Board videoconference hearing, the Veteran 
gave sworn testimony to the effect that his left heel spur 
produced pain on a level of 8 out of 10.  He said that every time 
he walked, it felt like someone put a pebble under his foot.  He 
told of using special insoles.  It interfered with working out, 
walking, running, and other activities.  

There is no specific rating criteria for heel spurs or plantar 
fasciitis.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and laboratory findings.  
Nor will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20 (2009).  

The bone spur could be rated as arthritis.  The rating code for 
arthritis is set forth above, in the discussion of the cervical 
spine.  It provides a maximum rating of 10 percent.  A higher 
rating would have to be assigned under another diagnostic code, 
if the disability met the criteria of that code.  38 C.F.R. 
§ 4.71a, Code 5003 (2009).   

The disability is currently rated under diagnostic code 5279.  
That code provides a maximum rating of 10 percent for anterior 
metatarsalgia (Morton's disease).  

The Board has considered other rating criteria.  Higher ratings 
could be assigned under the criteria for flat foot, but those 
criteria do not apply in this case because they involve 
flattening of the arch of the foot, which has not been shown in 
this case.  See 38 C.F.R. § 4.71a, Code 5276 (2009).  Ten percent 
is the highest rating provided by diagnostic codes 5277, 5280, 
5281, and 5282, so these would not provide a basis for a higher 
rating.  Pes cavus is rated under diagnostic code 5278 and 
provides higher ratings, but this is a different condition with 
different functions, anatomical localization and symptomatology.  
Service connection has not been established for the Veteran's pes 
cavus.  A malunion of the tarsal or metatarsal bones is rated 
under diagnostic code 5283 and provides higher ratings.  However, 
the tarsal and metatarsal bones involve the arch and forefoot, 
not the heel, where the service-connected spurs are located.  So, 
a higher rating cannot be assigned under diagnostic code 5283.  

Diagnostic code 5284 is very general and simply addresses foot 
injuries.  It provides a 10 percent rating for a moderate injury, 
a 20 percent rating for a moderately severe injury, and a 30 
percent rating for a severe injury.  It must be noted that it 
does not provide a compensable rating for a slight or mild foot 
injury.  38 C.F.R. §§ 4.31, 4.71a, Code 5284 (2009).  Thus, a 
higher rating could be assigned if the service-connected foot 
disorder was analogous to a moderately severe or severe foot 
injury.  With this in mind, the Board has reviewed the record.  

The report of the VA pre-discharge examination in March 2004 
shows the Veteran reported a problem with his left heel.  It hurt 
most every day.  Mandatory running made it hurt worse.  He had 
not seen a doctor for it.   Some mild to moderate pain was noted 
on palpation of the calcaneal plantar aspect of the foot.  There 
was no swelling or deformity, just pain on palpation.  The 
diagnosis was left heel spur with associated plantar fasciitis.  

Notes from a private foot center show the Veteran was seen in 
August 2005.  He complained of pain in the right great toe and 
left foot.  There are extensive foot findings but this summary 
will be limited to the findings that are pertinent to the left 
heel spur.  He had a rearfoot and forefoot varus deformity, 
bilaterally, with hypermobile subtalar metatarsal joints.  There 
was mild compression of the medial arch.  X-rays disclosed spurs 
involving the metatarsals.  No heel abnormalities were reported 
on the X-ray studies or as part of the final diagnosis.  

A VA podiatry examination was conducted in August 2008.  The 
claims folder was reviewed.  The Veteran reported that he 
continued to get heel pains with activity.  Physical examination 
disclosed a normal gait.  X-rays were taken and compared with 
those taken in March 2004.  They were read as showing vestigial 
bilateral plantar spurs of no clinical significance.  The 
appearance of the left foot was unchanged.  The examiner noted 
that the Veteran complained of pain in the left heel about 10 
times a month.  Flare-ups occurred with activity and lasted about 
a day.  He walked less when he had a flare-up but it did not 
affect his job.  He would get some pain with running.  Shoe 
inserts and medication helped.  The examiner noted that the 
Veteran could stand on his toes and heels without difficulty.  No 
forefoot or midfoot alignment was noted.  There was no Achilles 
tendon malalignment.  There was no palpable discomfort on 
examination about the left heel.  There was no pain on foot 
manipulation.  There was no functional impact noted.  "DeLuca" 
examination showed no pain, weakness, fatigue, or incoordination 
on repetition.  The examiner commented that attempts to determine 
additional disability on flare-ups would resort to speculation, 
but the Veteran did not have additional limitation following 
repetitive use on examination and there was no painful motion or 
deformity.  The diagnosis was left heel spur and plantar 
fasciitis, left foot.  

The symptoms of pain on flare-ups described by the Veteran are 
consistent with, at most, a moderate foot injury and the current 
10 percent rating.  The moderately severe foot injury required 
for the next higher rating would be expected to manifest some 
objective findings, while a severe injury would definitely have 
substantial objective findings.  However, in this case, a 
thorough and detailed examination of the Veteran's feet did not 
produce any objective manifestations of disability related to the 
service-connected plantar spurs.  Consequently, the Board must 
conclude that the disability does not approximate the criteria 
for a higher rating.  38 C.F.R. § 4.7.  The Veteran's reports of 
foot pains and flare-ups have been considered.  Nevertheless, the 
objective findings of the trained medical professionals provide a 
more probative insight into the extent of the disability.  On 
this issue, the examination findings provide the preponderance of 
evidence.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable and 
the appeal for a higher rating for the service-connected left 
heel spur with plantar fasciitis must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that the left heel spur with plantar fasciitis has not 
significantly changed and uniform rating is appropriate in this 
case.  At no time has the disability met any applicable criteria 
for a rating in excess of 10 percent.  

Right Ear Hearing Loss

Service connection has not been established for a hearing loss in 
the left ear.  Evaluations of defective hearing in one ear range 
from noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000 and 4000 cycles per second.  See 38 
C.F.R. § 4.85(d) (2009).  The rating schedule establishes 11 
auditory acuity levels designated from level I for essentially 
normal acuity through level XI for profound deafness.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including 38 
C.F.R. § 4.85 and Codes 6100 (2009).  The manifestations of a 
nonservice-connected disability may not be used in evaluating a 
service-connected disability.  38 C.F.R. § 4.14 (2009).  
Consequently, if a claimant has service-connected hearing loss in 
one ear and nonservice-connected hearing loss in the other ear, 
the hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in both 
ears.  See VAOPGCPREC 32-97, August 29, 1997.  Boyer v. West, 
11 Vet. App. 474 (1998).  In applying the ratings in Table VII, 
the non-service-connected ear will be assigned a numeric 
designation of "I."  38 C.F.R. § 4.85 (f) (2009).  

Service department clinical notes of December 2003 show the 
Veteran had a hearing loss and hearing aids were recommended.  

The Veteran was afforded a pre-discharge VA examination in March 
2004.  He reported noise exposure from telephones and missiles.  
He reported vertigo and constant tinnitus.  Audiometric testing 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right 
ear
20
20
20
30
23

The examiner commented that puretone audiometry indicated normal 
hearing, for VA rating purposes, despite a high frequency 
sensorineural hearing loss at 6000 to 8000 Hertz, bilaterally.  
Speech reception testing revealed speech recognition ability of 
88 percent on the right and 96 percent on the left.   Scores were 
felt to be valid.  These audiologic results produce a numeric 
designation of "II" for the right ear.  When this numeric 
designation is applied to the rating criteria, the result is a 
noncompensable rating.  38 C.F.R. Part 4, including § 4.85, and 
Code 6100 (2009).  

In a statement received in July 2006, the Veteran's wife told of 
testing the Veteran's hearing loss.  Daily conversations turned 
into shouting matches because of his hearing loss.  Even phone 
conversations could be difficult.  

The Veteran's testimony for his July 2007 Board videoconference 
hearing included his report that he could not hear like normal 
people.  He told of difficulties on the job because of his 
hearing.  The service department had recommended a hearing aid.  
He reported that when he turned the television up so he could 
hear it, other family members were bothered.   

On the authorized VA audiological evaluation for rating purposes, 
in August 2008, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
Right 
ear
15
20
10
30
18.75

Speech audiometry revealed speech recognition ability of 94 
percent in the service-connected ear.  These audiologic results 
produce a numeric designation of "I" for the right ear.  When 
this numeric designation is applied to the rating criteria, the 
result is a noncompensable rating.  38 C.F.R. Part 4, including 
§ 4.85, and Code 6100 (2009).  

Conclusion

The evaluation of hearing loss is not based on the use of hearing 
aids or on the observations of lay witnesses.  The Court has 
noted that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
While the Veteran may feel that his service-connected hearing 
loss produces deficits that are so disabling that they warrant 
compensation, the objective findings obtained by trained medical 
professionals using calibrated equipment are significantly more 
probative.  In this case, the audiometric findings show the 
hearing loss does not produce an impairment that meets the 
criteria for a compensable rating.  The audiometric test results 
form a preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal for a 
higher rating for the service-connected right ear hearing loss 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that the service-connected hearing loss has not 
significantly changed and uniform rating is appropriate in this 
case.  At no time has the disability met the criteria for a 
compensable rating.  

Other Criteria and Extraschedular Rating

For each disability rated in this decision, the potential 
applications of various provisions of Title 38 of the Code of 
Federal Regulations (2009) have been considered whether or not 
they were raised by the Veteran as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
the disability manifestations are adequately compensated by the 
rating schedule.  The evidence does not present such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, 
the Board finds that there has been no showing by the Veteran 
that these service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating schedule.  
In the absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The evidence pertaining to the increased 
rating claims in this case shows that there are numerous service-
connected disabilities with a combined rating of 70 percent.  
However, the most severe service-connected condition only 
produces a 20 percent disability.  This does not meet the 
criteria of 38 U.S.C.A. § 4.16(a) (2009).  Moreover, the evidence 
does not show that the service-connected disabilities combine to 
render the Veteran unemployable.  That is, the evidence does not 
show the service-connected disabilities meet the criteria of 
38 U.S.C.A. § 4.16(b) (2009).  The record indicates the Veteran 
is working.  He has not asserted unemployability or otherwise 
indicated that he qualifies for TDIU.  The Board's review does 
not disclose anything in the record that would raise a TDIU 
claim.  


ORDER

Service connection for anemia is denied.  

An initial disability rating in excess of 10 percent for 
degenerative disc disease, C5-6, with cervical strain is denied.  

An initial disability rating in excess of 10 percent for a left 
heel spur with plantar fasciitis is denied.  

An initial compensable disability for a right ear hearing loss is 
denied.  


REMAND

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114 
(2009).  

The Veteran's GERD was rated as 10 percent disabling under 
diagnostic code 7346 and the October 2008 rating decision granted 
a 10 percent rating for irritable bowel syndrome (IBS) under 
diagnostic code 7319.  The ratings were combined, but did not 
result in an additional rating.  Under the provisions of section 
4.114, the ratings for these diagnostic codes are not to be 
combined, but are to be rated under the diagnostic code which 
reflects the predominant disability picture.  Most importantly, 
the section provides for elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  Thus, the GERD and IBS, together, could be assigned a 
higher rating.  This should be determined by the AOJ in the first 
instance.  

As to the hemorrhoids, on the pre-discharge examination of March 
2004, the Veteran reported having a flare-up about once a month, 
lasting 2 days.  He gave a history of having his hemorrhoids 
lanced once or twice in the past.  The main symptoms were said to 
be a little bit of blood and a moderate amount of pain with his 
bowel movements for a couple of days.  There was not a great deal 
of pruritus.  During his July 2007 videoconference hearing, the 
Veteran testified that he would get hemorrhoids when he became 
"plugged up."  

On the pre-discharge examination of March 2004, the rectal 
portion of the physical examination was deferred.  While there 
was a diagnosis of chronic recurrent external hemorrhoids, there 
were no medical findings to support the diagnosis.  In 
particular, we do not know if the hemorrhoids are large or 
thrombotic, irreducible, or have excessive redundant tissue 
evidencing frequent recurrence, as required for a compensable 
rating.  See 38 C.F.R. § 4.114, Code 7336 (2009).  There is no 
evidence that his information was subsequently developed.  Thus, 
an examination is desirable to determine if the disability meets 
the criteria for a compensable rating.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
examination of his hemorrhoids.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  Internal and 
external hemorrhoids should be described 
in detail.  The examiner should report if 
the hemorrhoids are large or thrombotic, 
irreducible, or have excessive redundant 
tissue evidencing frequent recurrence.  
Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record.

2.  The AOJ should rate the service-
connected GERD and IBS in accordance with 
the provisions of 38 C.F.R. § 4.114.  
Specifically, a single evaluation should 
be assigned under the diagnostic code 
which reflects the predominant disability 
picture.  Further, the rating decision 
should reflect consideration of elevation 
to the next higher evaluation, if the 
severity of the overall disability 
warrants such elevation.  

3.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


